Citation Nr: 1718120	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in February 2010, March 2012, and September 2015.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's paper claims file went missing in 2013 and the Board remanded the claims in September 2015 in order for VA to attempt to located the Veteran's missing claims files following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1MR.  Those actions were undertaken.  The Board finds, however, that given the unsuccessful nature of those attempts, additional development should be undertaken in this case.

The Board has reviewed the available supplemental statements of the case (SSOCs).  It has also reviewed the available medical evidence of record.  From review of that evidence, it finds that efforts should be made to obtain the Veteran's complete record of treatment from the VA Medical Centers (VAMCs) in Muskogee/Tulsa, Oklahoma City, and Little Rock.  The Veteran should also be asked to provide the necessary release of records from private providers Halsey Chiropractic; Dr. G. Snider; and the Orthopedic and Spine Center of Oklahoma.  Finally, the VA examination reports dated October 22, 2010; November 17, 2011; May 1, 2012; and January 15, 2013, which are not available in the CAPRI records associated with the electronic record, should also be obtained.  The RO should also upload a copy of the statement of the case (SOC) issued in conjunction with this appeal, as well as the transcript from a December 12, 2012, pre-determination hearing, if available.  

It appears that the Veteran submitted a VA Form 21-8940 received in August 2011 and that he was employed during the period of this appeal for Tulsa Public Schools.  On remand, the Veteran should be asked to submit an updated VA Form 21-8940 (so that the Board can ascertain his employment history) and efforts should be made to obtain his complete record of employment from the Tulsa Public School system.

In its September 2015 remand, the Board instructed the RO to contact the Veteran   and his representative and request copies of any documentation that was previously submitted regarding the claims, as well as any copies they may have of any missing documents VA may have sent to them.  This action was completed as it pertains to the Veteran's current representative, the Military Order of the Purple Heart of the U.S.A.  However, the Veteran was previously represented by the Oklahoma Department of Veterans Affairs.  On remand, that organization should be contacted to determine whether they have any of the missing records.  

A contemporaneous VA examination should also be scheduled, as the Veteran      has reported that his lumbar spine condition has worsened since he was last examined.  The Veteran is hereby notified that it is his responsibility to report         for any scheduled examination and to cooperate in the development of the case,    and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's previous representative, the Oklahoma Department of Veterans Affairs, explain that the Veteran's paper claims file was lost, and request copies of any documentation that was previously submitted regarding the claims, as well as any copies they may have of any missing documents VA may have sent to them.  All responses should be documented in the claims file.

2.  Obtain the Veteran's complete record of treatment from the VAMCs in Muskogee/Tulsa, Oklahoma City, and Little Rock.  If any of the requested records are in   a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Ask the Veteran to provide the necessary release         of records from private providers Halsey Chiropractic; Dr. G. Snider; and the Orthopedic and Spine Center of Oklahoma, and make arrangements to obtain records from those providers if the requisite form is submitted.  

4.  Upload copies of the VA examination reports dated October 22, 2010; November 17, 2011; May 1, 2012; and January 15, 2013, into VBMS.  

5.  Upload a copy of the SOC issued in conjunction with this appeal, if available, into VBMS.  

6.  Upload a copy of the transcript from a December 12, 2012, pre-determination hearing, if available, into VBMS.  

7.  Ask the Veteran to complete and submit an updated VA Form 21-8940 so that the Board can ascertain his employment history.

8.  Make efforts to obtain the Veteran's record of employment from the Tulsa Public School system.

9.  Schedule the Veteran for a VA examination to ascertain the current severity of his intervertebral disc syndrome.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished and the results reported.  

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion   loss due to any of the following: (1) during flare-ups;      and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe     the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

10.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




